Citation Nr: 1136618	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include, but not limited to, PTSD and depression.

3.  Entitlement to service connection for paroxysmal tachycardia (PAT), claimed as a heart disorder, to include as secondary to an acquired psychiatric disorder.  

5.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to November 1991, including service in Saudi Arabia from October 1990 to April 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the March 2006 rating decision, the RO denied claims of service connection for depression, PAT and hypertension; and, determined that new and material evidence had not been received to reopen previously denied claims of PTSD, a facial scar or joint pains.  

The Veteran's notice of disagreement was received at the RO in May 2006.  In the NOD, the Veteran specifically disagreed with the March 2006 rating decision as it pertained to the claims of service connection for depression, hypertension, and a heart disorder.  However, two months later, in July 2006, the Veteran requested to reopen the claim of service connection for PTSD.  This document cannot be construed as a NOD to the March 2006 rating decision concerning the denial of service connection for PTSD on a new and material basis as the Veteran did not reference the rating decision or express disagreement with it.  See 38 C.F.R. § 20.201 (2010).  However, as will be discussed below, new and material evidence was received in the form of VA medical records that were dated within one year of that denial.  These records show diagnoses of PTSD reportedly based on symptoms resulting from his service in Saudi Arabia.  Accordingly, the March 2006 rating decision is not final pursuant to 38 C.F.R. § 3.156(b) (2010).  In any event, the RO issued another rating decision in January 2008 which once again found that new and material evidence had not been received to reopen the previously denied claim of service connection for PTSD.  A NOD was received in January 2008.  

Also in January 2008, the RO issued a Statement of the Case (SOC) addressing the issues of entitlement to service connection for depression, PAT and hypertension.  Then, in June 2009, the RO issued another SOC addressing the issue of entitlement to service connection for PTSD.  

The Veteran testified at a video conference at the RO before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC.  A transcript of the testimony is associated with the claims file.  

The reopened claim of service connection for an acquired psychiatric disorder (including, but limited to PTSD and/or depression), as well as the issues of entitlement to service connection for PAT and hypertension, to include as secondary to an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1998 and December 1998 rating decisions, the RO denied service connection for PTSD.  Notice of the March 1998 determination was sent to the Veteran in September 1998 and notice of the December 1998 determination was sent to the Veteran in December 1998.  A notice of disagreement was not received within the subsequent one-year periods following notice of either of those decisions, and they therefore became final.

2.  Evidence submitted since the RO's December 1998 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and therefore raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The March 1998 and December 1998 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the RO's December 1998 rating decision which denied service connection for PTSD, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regardless of whether the RO reopens a previously denied claim of service connection, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for PTSD, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In March 1998 and December 1998 decisions, the RO denied service connection for PTSD.  The basis of those denials was that the Veteran did not have a corroborated stressor to support his diagnosis of PTSD.  Furthermore, there was some question as to whether the Veteran had a clear diagnosis of PTSD.  The Veteran was notified in September 1998 and December 1998 respectively of the decisions and provided with notice of his appellate rights.  A notice of disagreement was not received within the subsequent one-year periods following the notices sent after those two decisions were issued.

Currently, the appellant contends that he has PTSD and depression which began during service or shortly after his return from the Gulf.  

Additional evidence has been added to the record, including lay statements, hearing testimony, and additional medical records.  

The appellant contends that he developed PTSD as a result of stressors in service overseas.  

Additional evidence has been added to the record, including the Veteran's video conference hearing testimony from March 2011, several VA outpatient mental health progress notes indicating a probable diagnosis of PTSD, and lay statements noting that the Veteran's disposition changed dramatically when he returned from the Gulf.  Additionally, the Veteran submitted evidence that he received "danger pay" during the time he served overseas.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Veteran's claim to reopen was received in May 2005.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Since the prior final decision, evidence has been added to the claims file, including VA records from 2006 through 2008 noting several probable diagnoses of PTSD, a positive PTSD screen, and reports of depression since being in the military.  These records also show evidence of a possible psychosis as well as a history of bipolar disorder.  Some of the VA records note an actual diagnosis of PTSD with symptoms related to his service in Saudi Arabia.  See VA medical records dated in December 2006.  

The Veteran also submitted evidence that he was in receipt of "danger pay" during his service overseas in 1990 and 1991.  

Also, the Veteran submitted a lay statement from someone who claims to have known the Veteran for over 25 years.  This person reported that the Veteran was a normal young man before he entered service in 1987, but he came back from overseas doing things that he did not normally do.  For example, it was reported that the Veteran woke up out of his sleep with knives; he could no longer watch war movies, and would be seen balled up in a corner of the room.  The lay statement further notes that the Veteran cannot stand to be around noise or any social events, and cannot stand for any windows, doors or blinds to be open for fear that someone will come and kill him.

At the Veteran's video conference in March 2011, the Veteran testified that his life had not been the same since he came back from the war.  He testified that he received treatment for depression and PTSD every three months or so.  During service, the Veteran reported that he was in combat support artillery repair.  He reportedly had a fear of undetected and undetonated mines and always worried that his fuel tanker would be hit and explode.

It is also noted that the Veteran's service treatment records and service personnel records were received following the rating decision of December 1998.  The service personnel records reiterate that the Veteran served in Saudi Arabia, which was information already of record, and the service treatment records are not relevant to the claim pertaining to service connection for PTSD.  See 38 C.F.R. § 3.156(c) (2010).  

However, the other evidence discussed above was not of record at the time of the previous denial and this evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for PTSD.  Moreover, the VA medical records dated in December 2006, which show a diagnosis of PTSD with symptoms related to service in Saudi Arabia, are dated within one year of the March 2006 rating decision and therefore vitiate the finality of that decision pursuant to 38 C.F.R. § 3.156(b) (new and material evidence received during the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Thus, the additional evidence is new and material and reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a PTSD having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for PTSD, VA now has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claim and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

The RO originally kept separate the Veteran's claims of entitlement to service connection for PTSD and entitlement to service connection for depression, because the PTSD claim was based on whether new and material evidence had been received to reopen the previously denied claim.  However, now that the claim of service connection for PTSD is reopened, the PTSD claim and the claim of service connection for depression should be considered jointly, as a claim for an acquired psychiatric disorder, to include any other diagnosed mental disabilities that could reasonably be encompassed by the Veteran's description of the claim, reported symptoms and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

At the outset, VA records dating back to late 1995 show a diagnosis of PTSD with the Veteran reporting that his symptoms began while he was overseas during service, or shortly thereafter.  However many more current VA treatment records show that PTSD must be ruled out, or that the Veteran has probable PTSD, or depression and/or bipolar disorder with PTSD features.  

In support of his claim, the Veteran has submitted statements indicating that he witnessed dead and severely injured soldiers during service in Iraq; however, his personnel records note only that he served in Saudi Arabia.  The Veteran described several vague incidents and never received any physical injury, although he maintains that he was constantly in fear for his life.  In June 2009, the RO made a formal determination that the Veteran's claimed stressors could not be corroborated because adequate information to verify the Veteran's stressors was not received and there was no indication that the Veteran served in combat.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Because at least some of the stressors claimed by a Veteran are related to the Veteran's fear of hostile military or terrorist activity, and because the record shows the potential for an Axis I diagnosis of PTSD, the Veteran should be afforded a VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to confirm a diagnosis of PTSD and that the claimed stressor(s) are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

If a diagnosis of PTSD is not appropriate, then the examiner should determine the current nature and likely etiology of the Veteran's depression and any other diagnosed acquired psychiatric disorders to determine whether the Veteran has a current acquired psychiatric disorder, other than PTSD, that had its onset during service or is otherwise related to service.  

With regard to the Veteran's claims of service connection for PAT (heart disorder) and hypertension, the record does not reflect that these disabilities had their onset during service or within the first post service year; however, these claims are intertwined with the claim of service connection for an acquired psychiatric disorder because the Veteran has consistently maintained that his anxiety has caused and/or aggravated he current PAT and hypertension.  Therefore, if it is determined that service connection is warranted for an acquired psychiatric disorder, then a medical opinion must be obtained to determine whether the Veteran has hypertension and/or a heart disorder that was caused by or aggravated by the acquired psychiatric disorder.  In addition, as the Veteran was not provided with notice of how to substantiate a claim for service connection on a secondary basis pursuant to the Veterans Claims Assistance Act this should be accomplished on remand.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran as to how he can substantiate his claim of service connection for an acquired psychiatric disorder, variously diagnosed, to include PTSD, now that the claim has been reopened pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  He should also be provided with notice of how to substantiate his claims for service connection for a heart disability and hypertensive vascular disease on a secondary basis.    

2.  Ask that the Veteran either submit relevant medical records or provide sufficient information to allow VA to request records pertaining to assessment and/or treatment for all acquired psychiatric disorders, including PTSD, since discharge from service, that have not been previously secured.  Then obtain and associate with the claims file all identified VA and/or private medical records concerning treatment received by the Veteran for his acquired psychiatric disorder not previously obtained since discharge from service, provided that the Veteran completes any necessary authorization forms.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must also be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Associate with the claims folder VA medical records pertaining to the Veteran that date from April 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been obtained, schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any acquired psychiatric disorder, including, but not limited to PTSD and depression.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner in this regard should elicit from the Veteran and record a full clinical history referable to acquired psychiatric disorders, including PTSD.  With regard to the claimed PTSD in particular, the examiner should opine as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  The examiner must keep in mind that the Veteran is competent to report events that happened to him such as witnessing dead and severely injured bodies.  The examiner should also consider whether there was "fear of hostile military or terrorist activity" meaning that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

If the examiner determines that the Veteran does not have PTSD, then the examiner should opine as to whether the Veteran has a current acquired psychiatric disorder other than PTSD that began during service, or is a result of any event or incident in service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and the other lay statements of record, regarding the incurrence of his acquired psychiatric disorder as well as reports of continuity of symptomatology since discharge from service.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

5.  If it is determined that the Veteran has a service-connected psychiatric disorder, then it must also be determined whether the Veteran's PAT and/or hypertension are related thereto.  In this regard, the Veteran should be afforded a VA cardiology examination to determine the current nature and likely etiology of the PAT and hypertension.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed PAT and hypertension.  The examiner should opine as to whether (a) the Veteran's PAT and/or hypertension are at least as likely as not (a probability of 50 percent or greater) due to or caused by a current acquired psychiatric disorder, (b) whether any acquired psychiatric disorder at least as likely as not aggravates (i.e., permanently worsens) the Veteran's hypertension and/ or PAT beyond the natural progress of the diseases.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  The examiner should indicate in the examination report that the claims folder was reviewed.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, as well as the claims of service connection for PAT and hypertension, should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


